DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to application filed 2/18/20.  Claims 1-6 are pending.  The IDS filed 2/18/20 has been considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-6 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter 
relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to assessing and determining an individual’s behavioral stages.  In particular, the claims recite a method and system for managing personal behaviors or interactions including:
analyzing behavior data including various data obtained by measuring behaviors of a plurality of target persons, and 
based on a result of analysis of the behavior data, defining a stage indicator, which is an indicator as a criterion of a plurality of stages via which a behavior as a target of habituation is aimed at step by step, and each of the plurality of stages following the stage indicator;
 identifying a stage gap, which is a gap between two stages constituting a stage pair, for each pair of adjacent stages among the plurality of stages; 
for each of the stage pairs, identifying a gap reason/shift measure that is at least one of a gap reason, which is a reason for existence of the identified stage gap, and a shift measure, which is a measure for causing a target person belonging to a lower stage to make a behavior change to shift to a higher stage, from relationship information in which a relationship between the stage gap and the gap reason/shift measure is defined; and 

  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Exemplary claim 6 recites additional limitation(s), including the steps being “by a computer.”  Thus, additional elements or combination of elements in the claims recite no more than a generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice 
 The generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “processor" includes one or more processor devices. At least one processor device is typically a microprocessor device such as a CPU (Central Processing Unit), but may be another type of processor device such as a GPU (Graphics Processing Unit). At least one processor device may be a single core or may be a multi-core. At least one processor device may be a processor core. At least one processor device may be a processor device in a broad sense, such as a hardware circuit " (par. 30)Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
	Claims 2-5 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-5 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-5 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein with respect to each of the stage pairs, the gap reason is at least one of following matters.”  The examiner understands the first  2 reasons factors to be an inhibitory factor, and a stimulatory factor.  However, based upon the claim language, it is unclear how the recited “cognitive bias” is distinct from the inhibitory and stimulatory options.   Moreover, it is unclear how the additional limitations, “the relationship information includes first information….”, “the reason/measure identification identifies…;”  intended to further modify the  recited system.  In particular, it is not clear if these clauses are attempting to explain “cognitive bias” or whether are additional alternatives from the “at least one of…” grouping in the preamble of the claim 3 (i.e. the gap reason is at least one of following matters)
Claims 4-5 inherit the deficiencies of claim 3 through dependency and are therefore also rejected. 
Also, regarding claim 4, it is unclear whether “processing of outputting” is an output step (i.e. one of a behavior design canvas or a customer journey map is output) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a stage definition section, gap identification section, reason/measure identification section, and processing execution section, in claim 1; stage definition section in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brust et al (US 20140157171 A1).
Claims 1 and 6	 Brust teaches a system assisting a target person in behavior change and habituation, comprising: 
a stage definition section that analyzes behavior data including various data obtained by measuring behaviors of a plurality of target persons, and based on a result of analysis of the behavior data, defines a stage indicator, which is an indicator as a criterion of a plurality of stages via which a behavior as a target of habituation is aimed at step by step, and each of the plurality of stages following the stage indicator (par. 41- achieve moving goals in a continuous automated feedback loop to constantly provide the needed mutually agreed upon behavior suggestions and actions needed to accomplish an overall goal or smaller actions that provided progress towards the overall goal; par. 87-breaking out goals; par. 96-97);
 a gap identification section that identifies a stage gap, which is a gap between two stages constituting a stage pair, for each pair of adjacent stages among the plurality of stages (Fig. 5A-B; par. 87, par. 96-97)
 a reason/measure identification section that, for each of the stage pairs, identifies a gap reason/shift measure that is at least one of a gap reason, which is a reason for existence of the identified stage gap, and a shift measure, which is a measure for causing a target person belonging to a lower stage to make a behavior change to shift to a higher stage, from relationship information in which a relationship 
 a processing execution section that executes result processing, which is processing related to the gap reason/shift measure identified for each of the stage pairs. (par. 100-101-monitoring progress and whether user is meeting goals 

Claim 2.  Brust teaches the system according to claim 1, wherein the various data includes a plurality of types of quantitative data and a plurality of types of qualitative data, the plurality of types of qualitative data includes target person survey data, which is data indicating a result of a survey on the plurality of target persons, the stage definition section classifies a plurality of quantitative data sets belonging to one or more types of the quantitative data into a plurality of target person groups, each of which is a group of target persons, from a viewpoint determined based on at least one type of the qualitative data, and defines each of the plurality of stages that follow the stage indicator and into which the plurality of target person groups are classified, based on a characteristic of each of the plurality of target person groups and the target person survey data, and the stage indicator is defined based on one or more types of the 

Claim 3.  Brust teaches the system according to claim 2, wherein with respect to each of the stage pairs, the gap reason is at least one of following matters: an inhibitory factor, which is a factor inhibiting the behavior change to shift from a lower stage to a higher stage; a stimulatory factor, which is a factor of at least one of stimulating the behavior change to shift from a lower stage to a higher stage and preventing a behavior change to shift(leave) from a higher stage to a lower stage; and a cognitive bias, which corresponds to a higher-order concept of the inhibitory/stimulatory factor that is at least one of the inhibitory factor and the stimulatory factor, and which is defined based on expertise in behavioral science, the relationship information includes first information in which a relationship between the stage gap and the inhibitory/stimulatory factor is defined, second information in which a relationship between the inhibitory/stimulatory factor and the cognitive bias is defined, and third information in which a relationship between the cognitive bias and the shift measure is defined, and the reason/measure identification section identifies, for each of the stage pairs, the inhibitory/stimulatory factor corresponding to the stage gap between the stage pair from the first information, identifies the cognitive bias corresponding to the identified inhibitory/stimulatory factor from the second information, and identifies the shift measure corresponding to the identified cognitive bias from the third information. (par. 69- assessing barriers to success-i.e. inhibitory factors)


Claim 5. Brust teaches system according to claim 3, wherein the result processing is processing of, with respect to each of one or more target persons among the plurality of target persons, selecting and executing a shift measure applicable to the target person, among shift measures identified with respect to a stage pair including a stage to which the target person belongs and a next higher stage. (Fig. 5B; par. 99-100)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626